NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


CORNELIUS ARNESS MARION,                      )
DC #112907,                                   )
                                              )
             Appellant,                       )
                                              )
v.                                            )   Case No. 2D18-4095
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed November 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Kimberly K. Fernandez,
Judge.

Cornelius Arness Marion, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.



SLEET, SALARIO, and ATKINSON, JJ., Concur.